—In an action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court, Kings County, entered March 1, 1978, which granted the plaintiff’s oral application to amend the ad damnum clause from $500,000 to $2,500,-000. Order reversed, without costs or disbursements, and motion denied, without prejudice to renew upon proper papers. The plaintiff made an oral application to amend the ad damnum clause of the complaint at a precalendar conference. Special Term granted the application over the defendants’ objection. This court is not prepared to adopt the view of Special Term that an application for the type of relief demanded may be considered on an oral application and without prior notice to the defendant. However, it appears that the application may have merit and the trial of the action is not imminent. Under the circumstances, the motion is denied without prejudice to its renewal at Special Term upon proper papers. Cohalan, J. P., Margett, Hawkins and O’Connor, JJ., concur.